Exhibit SURGE GLOBAL ENTERS INTO PARTICIPATION AGREEMENT FOR WYOMING DEEP OIL AND GAS WELL SOLANA BEACH, Calif., November 12, 2008 (GLOBE NEWSWIRE) Surge Global Energy, Inc. (SRGG.OB)is pleased to announce that it’s wholly owned subsidiary, Surge Energy Resources, Inc., has entered into a participation agreement with Delaphin Energy Resources III, LLC to participate in the drilling of the Qualmay 12-42 well, a 7,250 foot deep oil & gas well on 40 acres of land in Park County, Wyoming to test the Mid-Frontier formation.This well will be drilled in the prolific Bearcat Field discovered in 1979 which has produced over 1,000,000 barrels of oil from a lower zone. Surge Energy Resources will pay approximately $220,000 for drilling and acreage related costs and an estimated $200,000 for completion costs, if warranted, for a 25% working interest until payout at which time Surge’s interest will be 15% for the life of the well. Also acquired in this transaction were future rights to participate in drilling three additional wells on 520 acres of land on the same terms and conditions as the Qualmay #12-42. Estimated total drilling costs and completion costs for 100% of the Qualmay #12-42 well are estimated at $1,670,560, of which Surge will be obligated to pay 25% of those costs and will do so using existing cash on hand.The projected drilling time for the Qualmay #12-42 wellis about two weeks at which time the well will be logged and a determination made whether to complete the well or abandon. Drilling is projected to begin on or before November 25, Three distinct Frontier sands are present at Bearcat Field; the Torchlight, the Mid ­Frontier and the Peay. All three zones have produced in fields immediately east, north and west of Bearcat.Based on open hole and cased hole logs from a neighboring well (Two Dot #1) drilled three hundred feet from the proposed location, logs show productive pay sands of fifty to sixty feet of commercial pay sands which could produce 1 BCF of gas and 100,000 barrels of oil based upon production from existing neighboringwells in the area. We can provide no assurances that our anticipated drilling operations proposed herein will be commercially successful or produce similar reserves. ABOUT SURGE Surge is engaged in the acquisition of crude oil and natural gas properties in the United States and Canada. Surge also seeks investment in developing oil and natural gas projects and companies engaged in alternative fuel technologies. Surge is committed to the creation of a diversified portfolio of oil and natural gas producing properties. Surge will maximize shareholder value by targeting low and medium risk projects that create meaningful reserves, production and cash flow.
